Exhibit 10.6
AMENDED AND RESTATED
SUPPLEMENTAL PENSION PLAN
OF THE TIMKEN COMPANY
(Amended and Restated Effective as of January 1, 2009)
The Timken Company (“Timken”), 1835 Dueber Avenue, S. W., Canton, Ohio 44706,
EIN 34-0577130, and its wholly-owned subsidiaries MPB Corporation, and The
Timken Corporation (collectively the “Company”) hereby amend and restate the
Supplemental Pension Plan of The Timken Company (the “Supplemental Plan”),
originally effective May 14, 1979, for the following purpose and in accordance
with the provisions as set forth below. The prior amendment and restatement of
the Supplemental Plan was effective as of January 1, 2009. This amendment and
restatement of the Supplemental Plan is also effective as of January 1, 2009.
Purpose
          The purpose of the Supplemental Plan is to provide for, on or after
the effective date hereof, the payment of supplemental retirement benefits:
     to those participants of certain qualified defined benefit plans of the
Company whose benefits payable under such qualified defined benefit plans of the
Company are subject to certain benefit limitations imposed by the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and Section 401 and
Section 415 of the Internal Revenue Code of 1986, as amended (the “Code”)
(collectively referred to as “Code Limitations”); and
     to certain employees of the Company who have Employee Excess Benefits
Agreements (“Excess Agreements”) in effect with the Company.
Eligibility
The following individuals shall be eligible for benefits under the Supplemental
Plan and shall be known as “Participants”:
     Members of or participants in (i) The Timken Company Retirement Plan for
Salaried Employees, (ii) the 1984 Retirement Plan for Salaried Employees of The
Timken Company, and (iii) the Timken-Latrobe-MPB-Torrington Retirement Plan (the
“TLMT Plan”) but only to the extent the members or participants are members or
participants pursuant to Part Seven, Part Eight, and Part Ten (other than Kilian
Participants, as defined in Part Ten) of the TLMT Plan (the plans, or portions
of plans, identified in clauses (i), (ii) and (iii) being collectively the
“Qualified Plan”), other than participants described in paragraph 2(c), who are
eligible

 



--------------------------------------------------------------------------------



 



for a retirement benefit other than a deferred vested pension and whose
retirement benefits under the Qualified Plan are limited pursuant to the Code
Limitations;
     (i) Former employees of the Company who separated from the service of the
Company, and (ii) current employees of the Company who separate from the service
of the Company, in each case under circumstances which the Company, in its sole
discretion, deems to be for mutually satisfactory reasons and in each case with
eligibility for a deferred vested pension and whose retirement benefits under
the Qualified Plan are limited by the Code Limitations; and
     Employees of the Company who have Excess Agreements currently in effect
with the Company.
Incorporation of the Qualified Plan
The Qualified Plan, with any amendments thereto is hereby incorporated by
reference into and shall be a part of the Supplemental Plan as fully as if set
forth herein. Any future amendment made to the Qualified Plan shall be also
incorporated by reference into and form a part of the Supplemental Plan,
effective as of the effective date of such amendment. The Qualified Plan,
whenever referred to in the Supplemental Plan, shall mean such Qualified Plan as
it exists as of the date any determination is made of benefits payable under the
Supplemental Plan. All terms used herein shall have the meanings assigned to
them under the provisions of the Qualified Plan unless otherwise qualified by
the context of the Supplemental Plan. If there is any conflict between the
provisions of the Qualified Plan and the provisions of the Supplemental Plan,
the provisions of the Supplemental Plan will govern.
Amount of Benefit
     The benefit payable to a Participant described in paragraphs 2(a) or
(b) under the Supplemental Plan shall be equal to the excess, if any, of:
The benefit which would have been payable to such Participant under the
Qualified Plan, if the provisions of the Qualified Plan were administered
without regard to the Code Limitations, over
The benefit which is in fact payable to such Participant under the Qualified
Plan. Such benefits payable under the Supplemental Plan to any Participant shall
be computed in accordance with the foregoing using the normal form of payment
under the Qualified Plan and with the objective that such Participant should
receive under the Supplemental Plan and the Qualified

 



--------------------------------------------------------------------------------



 



Plan the total amount which would otherwise have been payable to that
Participant solely under the Qualified Plan had not the Code Limitations been
applicable thereto. The Participant’s benefit under the Supplemental Plan will
be paid in the form provided under paragraph 5(a). If any portion of a
Participant’s benefit under the Qualified Plan is not payable at the same time
the Participant’s benefit under the Supplemental Plan is payable, for purposes
of this paragraph 4, the corresponding portion of the benefit under the
Supplemental Plan shall be determined by calculating that portion of the benefit
that would be payable under the Supplemental Plan and Qualified Plan at age 65
and then actuarially reducing such benefit from age 65 to the commencement date
provided under the Supplemental Plan in accordance with paragraph 5(b).
Any actuarial adjustments under this paragraph 4 shall be based on the
“applicable mortality table, “ as defined in Code Section 417(e)(3) and the
“applicable interest rate” as defined in Code Section 417(e)(3), during the
third calendar month (October) immediately preceding the first day of the
calendar year in which the determination is made.
     The benefit payable to a Participant described in paragraph 2(c) under the
Supplemental Plan shall be the benefit described in such Participant’s Excess
Agreement.
     If a married Participant dies prior to commencement of the Participant’s
benefit payments pursuant to paragraph 5(b), the Supplemental Plan shall pay to
the Participant’s spouse an amount equal to the difference between the monthly
pension said spouse would be entitled to receive under the Qualified Plan, were
it not for the Code Limitations, and the monthly pension said spouse will
actually receive under the Qualified Plan.
Payment of Benefits
     Form of Payment.
Participants. Subject to the provisions of any domestic relations order
described in paragraph 6(b), the benefits payable to Participants described in
paragraphs 2(a), (b) or (c) (unless otherwise provided in an Excess Agreement
with a Participant) under the Supplemental Plan shall be paid in the form of a
monthly annuity for the life of the Participant (a “Life

 



--------------------------------------------------------------------------------



 



Annuity”). In lieu of receiving his or her benefit in the form of a Life
Annuity, at any time prior to the date benefit payments commence in accordance
with paragraph 5(b) or the Excess Agreement, if applicable, a Participant
described in paragraphs 2(a), (b) or (c) (if provided for in the Excess
Agreement with Participant) may elect, on a written form acceptable to the
Company, to receive his or her benefit in one of the following forms (the
“Optional Forms”), each of which are actuarially equivalent to the Life Annuity:
Joint Pension Option. The Joint Pension Option provides for monthly benefit
payments to the Participant during his or her lifetime and thereafter to the
Participant’s duly named joint pensioner, who shall be a natural person. The
amount of each benefit payment to the Participant will be reduced so that the
joint pensioner after the Participant’s death will receive a monthly benefit
equivalent to 25%, 50%, 75% or 100%, as elected by the Participant at the time
the Joint Pension Option is elected, of the monthly benefit paid to the
Participant during his or her lifetime. If the joint pensioner dies after
benefit payments to the Participant have started, the benefits will only be
payable for the Participant’s lifetime.
Ten Year Certain and Continuous Pension Option. The Ten Year Certain and
Continuous Pension Option provides monthly pension payments to the Participant
during his lifetime and if he dies after benefit payments have started but
before receiving 120 benefit payments, the remainder of the 120 monthly benefit
payments will be paid to the Participant’s beneficiary monthly.
If a Participant elects an Optional Form that provides for a benefit to a joint
pensioner or beneficiary, such joint pensioner or beneficiary shall be
designated at the time the Participant elects such Optional Form. If a
Participant is married to a spouse (as defined in the Qualified Plan) and wants
to designate a joint pensioner or beneficiary other than his or her spouse, such
designation will not take effect unless (i) the Participant’s spouse consents in
writing to such election,

 



--------------------------------------------------------------------------------



 



the election designates a beneficiary or a form of benefits which may not be
changed without spousal consent (or the consent of the spouse expressly permits
designations by the Participant without any requirement of further consent by
the spouse), and the spouse’s consent acknowledges the effect of such election
and is witnessed by a Plan representative or a notary public, or (ii) it is
established to the satisfaction of a Plan representative that the consent
required under (i) cannot be obtained because there is no spouse, because the
spouse cannot be located, or because of such other circumstances as the
Secretary of the Treasury may prescribe by regulations. Any consent by a spouse
or establishment that the consent of a spouse may not be obtained shall be
effective only with respect to such spouse.
Surviving Spouse. Any benefit payable to a surviving spouse pursuant to
paragraph 4(c), shall be paid in the form of a monthly annuity for the life of
the surviving spouse.
Time of Payment.
Participants. With respect to a Participant who is described in paragraphs 2(a),
(b) or (c) (unless otherwise provided in an Excess Agreement with the
Participant or in a Transition Election), the benefits payable to such
Participant under this Supplemental Plan or the Excess Agreement, as applicable,
shall commence within 30 days of the later of (A) the Participant’s separation
from service, or (B) the Participant’s 55th birthday. The term “Transition
Election” means a Participant’s election made on or before December 31, 2008 in
accordance with IRS Notice 2007-86 and other applicable guidance under Code
Section 409A to designate the time at which the Participant’s benefits will
commence.
Surviving Spouses. Any benefit payable to a surviving spouse pursuant to
paragraph 4(c) shall commence within 30 days of the later of (A) the
Participant’s death, or (B) the date on which the Participant would have reached
age 55.
     Delayed Benefits for Specified Employees. Notwithstanding any provision of
this Supplemental Plan to the contrary, if a Participant is a “specified
employee,” determined

 



--------------------------------------------------------------------------------



 



pursuant to procedures adopted by the Company in compliance with Section 409A of
the Code, on the date the Participant separates from service, then to the extent
necessary to comply with Section 409A, amounts that would otherwise be payable
pursuant to this Supplemental Plan during the six-month period immediately
following the Participant’s separation from service will instead be paid or made
available on the earlier of (i) the first business day of the seventh month
after the date of the Participant’s separation from service, or (ii) the
Participant’s death. Any benefit payments that are scheduled to be paid more
than six months after such Participant’s separation from service shall not be
delayed and shall be paid in accordance with the schedule prescribed by
paragraphs 5(a) and 5(b).
     Small Benefit Cash-Out. Notwithstanding any provision to the contrary but
subject to paragraph 5(c), if, upon a Participant’s separation from service, the
actuarial present value of the benefit the Participant is entitled to receive
under this Supplemental Plan and any other plans with respect to which deferrals
of compensation are treated as having been deferred under a single nonqualified
deferred compensation plan with the Supplemental Plan under Treasury
Regulation Section 1.409A-1(c)(2) (the “Aggregate Benefit”) is less than
$15,000, the Company may in its discretion pay the Participant’s entire
Aggregate Benefit in a single lump sum payment on the 30th day following the
Participant’s separation from service. To determine the Aggregate Benefit under
this paragraph 5(d), the “applicable mortality table, “ as defined in Code
Section 417(e)(3) and the “applicable interest rate” as defined in Code
Section 417(e)(3), during the third calendar month (October) immediately
preceding the first day of the calendar year in which the determination is made
will be used.
     Separation from Service. For purposes of this paragraph 5, “separation from
service” or “separates from service” shall mean termination of employment
(within the meaning of Treasury Regulation Section 1.409A-1(h)(1)(ii)) with the
Company and any member of its controlled group (as such term is used for
purposes of ERISA and the Code, except that a 50% ownership or common control
threshold shall be used to determine controlled group status instead of an 80%
ownership or common control threshold). For purposes of the preceding sentence a
termination of employment shall also include a permanent decrease in the level
of bona fide services performed by the Participant after a certain date to a
level that is 20% or less of the average level of bona fide services performed
by the Participant over the immediately preceding 36-month period.

 



--------------------------------------------------------------------------------



 



General
     The entire cost of the Supplemental Plan shall be paid from the general
assets of the Company. It is the intent of the Company to so pay benefits under
the Supplemental Plan as they become due; provided, however, that the Company
may, in its sole discretion, establish or cause to be established a trust
account for any or each Participant pursuant to an agreement, or agreements,
with a bank and direct that some or all of a Participant’s benefits under the
Supplemental Plan be paid from the general assets of the Company which are
transferred to the custody of such bank to be held by it in such trust account
as property of the Company subject to the claims of its creditors until such
time as benefit payments pursuant to the Supplemental Plan are made from such
assets in accordance with such agreement; and until any such payment is made,
neither the Plan nor any Participant or beneficiary shall have any preferred
claim on, or any beneficial ownership interest in, such assets. Notwithstanding
any provision of the Supplemental Plan to the contrary, no amounts shall be so
transferred to a trust pursuant to the preceding sentence if, pursuant to
Section 409A(b)(3)(A) of the Code, such amount would, for purposes of Section 83
of the Code, be treated as property transferred in connection with the
performance of services. No liability for the payment of benefits under the
Supplemental Plan shall (i) be imposed upon any officer, director, employee, or
stockholder of the Company, (ii) be imposed upon the trust fund under the
Qualified Plan, (iii) be paid from the trust fund under the Qualified Plan, or
(iv) have any effect whatsoever upon the Qualified Plan or the payment of
benefits from the trust fund under the Qualified Plan.
     No right or interest of a Participant or beneficiary under the Supplemental
Plan shall be anticipated, assigned (either at law or in equity), or alienated
by the Participant or beneficiary, nor shall any such right or interest be
subject to attachment, garnishment, levy, execution, or other legal or equitable
process or in any manner be liable for or subject to the debts of any
Participant or beneficiary. The Company shall not recognize any attempt by any
Participant or beneficiary to alienate, sell, transfer, assign, pledge, or
otherwise encumber his or her benefits under the Supplemental Plan or any part
thereof. To the extent permitted by Section 409A of the Code, this Paragraph
6(b) shall not apply, however, in the case of a domestic relations order that
would be a “qualified domestic relations order” within the meaning of
Section 206(d)(3) of ERISA if the Supplemental Plan was subject to

 



--------------------------------------------------------------------------------



 



Section 206(d)(3) of ERISA. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s benefit under this Supplemental
Plan may not be reduced by, or offset against, any amount owing by a Participant
to the Company or any of its affiliates.
     Employment rights shall not be enlarged or affected hereby. The Company
shall continue to have the right to discharge or retire a Participant, with or
without cause.
Miscellaneous
     Timken shall, in its discretion, interpret where necessary, in its
reasonable and good faith judgment, the provisions of the Supplemental Plan and,
except as otherwise provided in the Supplemental Plan, shall determine the
rights and status of Participants and beneficiaries hereunder (including,
without limitation, the amount of any benefit to which a Participant or
beneficiary may be entitled under the Supplemental Plan). Except to the extent
federal law controls, all questions pertaining to the construction, validity,
and effect of the provisions hereof shall be determined in accordance with the
laws of the State of Ohio.
     Timken may, from time to time, delegate all or part of the administrative
powers, duties, and authorities delegated to it under the Supplemental Plan to
such person or persons, office or committee as it shall select. For the purposes
of ERISA, Timken shall be the plan sponsor and the plan administrator.
     Whenever there is denied, whether in whole or in part, a claim for benefits
under the Supplemental Plan filed by any person (herein referred to as the
“Claimant”), the plan administrator shall transmit a written notice of such
decision to the Claimant within 90 days of receiving the claim from the
Claimant, which notice shall be written in a manner calculated to be understood
by the Claimant and shall contain a statement of the specific reasons for the
denial of the claim, a reference to the relevant Supplemental Plan provisions, a
description and explanation of additional information needed, and a statement
advising the Claimant that, within 60 days of the date on which he or she
receives such notice, he or she may obtain review of such decision in accordance
with the procedures hereinafter set forth. Within such 60-day period, the
Claimant or the Claimant’s authorized representative may request that the claim
denial be reviewed by filing with the plan

 



--------------------------------------------------------------------------------



 



administrator a written request therefor, which request shall contain the
following information:
the date on which the Claimant’s request was filed with the plan administrator;
provided, however, that the date on which the Claimant’s request for review was
in fact filed with the plan administrator shall control in the event that the
date of the actual filing is later than the date stated by the Claimant pursuant
to this paragraph;
the specific portions of the denial of the claim which the Claimant requests the
plan administrator to review;
a statement by the Claimant setting forth the basis upon which the Claimant
believes the plan administrator should reverse the previous denial of the
Claimant’s claim for benefits and accept the claim as made; and
any written material (offered as exhibits) which the Claimant desires the plan
administrator to examine in its consideration of the Claimant’s position as
stated pursuant to clause (iii) above.
Within 60 days of the date determined pursuant to clause (i) above, the plan
administrator shall conduct a full and fair review of the decision denying the
Claimant’s claim for benefits. Within 60 days of the date of such hearing, the
plan administrator shall render its written decision on review, written in a
manner calculated to be understood by the Claimant and including the reasons and
Plan provisions upon which its decision was based, a statement that the Claimant
is entitled to receive, upon request and free of charge, reasonable access to
and copies of all documents and other information relevant to the claim, and a
statement describing the Claimant’s right to bring an action under Section
502(a) of ERISA.
Amendment and Termination
     Timken has reserved and does hereby reserve the right to amend, restate or
terminate, at any time, any or all of the provisions of the Supplemental Plan,
without the consent of any Participant, beneficiary, or any other person.
Without limiting the authority of the Board of Directors of Timken or a duly
authorized committee thereof to amend, restate or terminate the Supplemental
Plan, the Board of Directors of Timken has authorized

 



--------------------------------------------------------------------------------



 



and instructed its Senior Vice President — Human Resources and Organizational
Advancement (or any other officer or delegate of an officer) to amend, restate
or terminate the Plan. Any amendment, restatement or termination of the Plan
shall be expressed in an instrument executed in the name of Timken. Any such
amendment, restatement or termination shall become effective as of the date
designated in such instrument or, if no such date is specified, on the date of
its execution.
     Notwithstanding paragraph 8(a) hereof, no amendment, restatement or
termination of the Supplemental Plan shall, without the consent of the
Participant (or, in the case of his or her death, his or her beneficiary),
adversely affect (i) the benefit under the Supplemental Plan of any Participant
or beneficiary then entitled to receive a benefit under the Supplemental Plan or
(ii) the right of any Participant to receive upon termination of employment with
the Company (or the right of the Participant’s beneficiary to receive upon the
Participant’s death) that benefit which would have been received under the
Supplemental Plan if such employment of the Participant had terminated
immediately prior to the amendment, restatement or termination of the
Supplemental Plan; provided, however, that the consent requirement of
Participants or beneficiaries to certain actions shall not apply to any
amendment or termination made by the Company pursuant to paragraph 10(b).
Notwithstanding any provision to the contrary, Timken, in its sole discretion,
may terminate this Supplemental Plan in accordance with Treasury
Regulation Section 1.409A-3(j)(4)(ix), or any successor provision.
Restriction on Competition
For a period of two years following a Participant’s separation from service, the
Participant shall not (a) engage or participate, directly or indirectly, in any
Competitive Activity (as defined below), or (b) solicit or cause to be solicited
on behalf of a competitor any person or entity which was a customer of the
Company during the three year period ending on the Participant’s retirement
date, if the Employee had any direct responsibility for such customer while
employed by the Company. The term “Competitive Activity” shall mean the
Participant’s participation, without the written consent of an officer of the
Company, in the management of any business enterprise if such enterprise engages
in substantial and direct competition with the Company and such enterprise’s
sales of any product or service competitive with any product or service of the
Company amounted to 25% of such enterprise’s net sales for its most recently
completed fiscal year and if the Company’s net sales of said product or service
amounted to 25% of the Company’s net

 



--------------------------------------------------------------------------------



 



sales for its most recently completed fiscal year. “Competitive Activity” shall
not include (y) the mere ownership of securities in any enterprise and exercise
of rights appurtenant thereto or (z) participation in management of any
enterprise or business operation thereof other than in connection with the
competitive operation of such enterprise. If a Participant engages in activity
prohibited by this paragraph, then in addition to all other remedies available
to the Company, the Company shall be released of any obligation under the
Supplemental Plan to pay benefits to such Participant or to such Participant’s
spouse or beneficiary under the Supplemental Plan.
Compliance with Section 409A of the Code.
     To the extent applicable, it is intended that this Supplemental Plan
(including all amendments thereto) comply with the provisions of Section 409A of
the Code, so that the income inclusion provisions of Section 409A(a)(1) of the
Code do not apply to the Participant or a beneficiary. This Supplemental Plan
shall be administered in a manner consistent with this intent.
     Notwithstanding any provision of this Supplemental Plan to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A
of the Code, Timken reserves the right to make amendments to this Supplemental
Plan as Timken deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A of the Code. In any case, a Participant shall be
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on a Participant or for a Participant’s account in
connection with this Supplemental Plan (including any taxes and penalties under
Section 409A of the Code), and neither the Company nor any of its affiliates
shall have any obligation to indemnify or otherwise hold a Participant harmless
from any or all of such taxes or penalties.
IN WITNESS WHEREOF, The Company has executed this amendment and restatement of
this Plan at Canton, Ohio, this ___ day of                     , 2009.
THE TIMKEN COMPANY
Scott A. Scherff
Corporate Secretary and
Vice President, Ethics and Compliance

 